EXHIBIT 10.11

COMPENSATORY ARRANGEMENTS OF EXECUTIVE OFFICERS AND DIRECTORS.

 

Each of our named executive officers (as that term is defined in Item 402 of
Regulation S-K) is employed on an at will basis. The annualized salaries to be
paid to the Corporation's named executive officers for 2005 is set forth in the
chart below.

Named Executive Officer

Salary

Robert E. Matthiessen

$253,794

Alyn R. Holt

$188,829

Hugh T. Regan, Jr.

$181,264

Dale E. Christman

$176,000

Daniel J. Graham

$164,570

Each of foregoing officers receive the Corporation's standard benefits package.

For 2005, Directors who are not also officers of the Corporation (each a
"non-employee director") will receive an annual retainer of $20,000. Members of
the Executive Committee are paid an additional annual retainer of $12,000. The
chairmen of the committees of the Board are paid an additional annual fee as
follows: the Chairman of the Audit Committee is paid an additional annual fee of
$12,000; the Chairman of the Compensation Committee is paid an additional annual
fee of $8,000; the Chairman of the IP Committee is paid an additional annual fee
of $60,000; and the Chairman of the Nominating Committee is paid an additional
annual fee of $8,000.

In addition, Directors and Officers are also eligible for awards of stock
options or shares of stock pursuant to the inTEST Corporation Amended and
Restated 1997 Stock Plan, however, such awards are made at the discretion of the
Compensation Committee or the Board of Directors, as the case may be.